On the Merits.
Plaintiff enjoins the sale of his property for a special tax levied under an ordinance of the town of Opelousas, on the ground that the ordinance levying said tax is illegal and unconstitutional.
The defendant opposes a plea of estoppel and a general denial. The plea was referred to the merits, and, after trial, the justice of tlie peace overruled the plea and gave judgment in favor of plaintiff, perpetuating the injunction and declaring the tax illegal and unconstitutional.
The record discloses the following* facts :
In March, 1886, the court house in Opelousas was destroyed by fire. Thereafter a formidable movement was inaugurated to secure the removal of the parish seat to the rival town of Washington. As such removal required future legislative action and a vote by the people, it became the obvious interest of those favoring the removal to induce the police jury to postpone the rebuilding of the court house until such action and vote could be had, while, on the other hand, the people of Opelousas were vitally interested to secure the immediate rebuilding.
To induce such immediate action, tlie Opelousas people offered to aid the xiolice jury in the rebuilding by a subscription of $8009, to be raised by the imposition of a special tax of twenty-five mills on all the taxable property of the town.
To make good this offer, a petition was prepared, addressed to the Board of Police of Opelousas, praying for the levy of sue tax, which petition was signed by more than the proportion of taxpa,, ers in number and value required by the provisions of Acts 41 and 126 of 1882.
*700Acting upon such petition, the Board of Police passed an ordinance levying the tax as prayed for, and caused the same to be submitted to the vote of the taxpayers, in pursuance of the legal requirements on the subject. At the election 125 voles were cast, 123 in favor, and only two againt, the tax.
After official proclamation of the approval of the tax by the voting-taxpayers, the police jnry of the parish, acting in consideration and upon the faith of said tax, entered into the contract for the immediate rebuilding of the court house, and the admirable structure, in which this court is now sitting, is the result.
The present plaintiff signed the petition for the tax and voted for the ordinance levying the tax. He had previously been one of the numerous citizens who, in order to influence the police jury, had signed and presented a document pledging themselves to support and vote for the ordinance levying the tax.
Plaintiff is a property-holder and large merchant in the town of Opelousas. The evidence is clear that the removal of the parish seat would have been gravely injurious to the value of the property in the town, and to its trade and business; that the peril of such removal was serious; that this peril was averted by the building of this expensive courthouse; and that the voting of the tax was the direct and necessary inducement on which the police jury acted in its prompt erection.
And now, after thus actively co-operating in securing the levy of this tax, and after he lias entered into secure enjoyment of all the benefits contemplated and conferred by the same, he seeks to escape payment of the tax by urging objections to the «legality and constitutionality of the very ordinance which he petitioned the hoard to pass, which he pledged himself actively to support and which he actually voted for.
It is perfectly clear that he is estopped from urging such objections. All authorities accord in maintaining estoppel in such a case.
Cooley says : “ It sometimes happens that a party who complains of illegal taxation has been so connected with the proceedings in voting, levying or collecting the same, that it would be unjust and inequitable to others or to the public that any remedy should be given him in respect to the illegality. Such a case would exist if one in respect to some interest of his own should petition for or otherwise actively encourage the levy of the tax of which he subsequently makes complaint.” Cooley on Taxation, p. 819.
Bigelow says: “ This doctrine ( of estoppel) lias been held to apply to tlie case of persons who had procured the passage of an act of the Legislature under which they had acted and obtained advantage; and *701tlie parties were thereafter held estopped to show' that the act was unconstitutional, though it had been so pronounced by the courts to those who had not participated in its passage.” Bigelow, Estoppel, p. 509.
Burroughs says: “It is a principle well recognized that all who aid in procuring an act of the Legislature, or who ratify it after its passage, are bound by it. * * The principle requires the assent of those who are to bear the burden; if a number of citizens procure an enabling act to allow’ a city to subscribe to the stock of a railroad, it binds those wdio procure it and those who ratify, but those who do not assent to it are not bound.” And again: ‘‘ If a majority vote for a subscription or ratify an enabling- act, it undoubtedly binds the majority; but how about the minority ?” Burroughs on Taxation, Sec. 38.
The learned authors referred to support the doctrine by reference to numerous judicial decisions.
The plaintiff in this case is not affected by the unconstitutionality of this tax, if it be unconstitutional. The provisions of the Constitution are intended to protect the citizens from forced contributions levied in ■invitum beyond the pow-ers conferred on the taxing authorities.
As to plaintiff, this tax is not a forced contribution independent of his ow’n will, but is one levied with Ms free consent and approval and at his express request. Ilence Ms attempt to avoid the effect of the estoppel by pleading error based on his ignorance that the ordinance was unconstitutional, is of no avail. It is of no consequence to him, if some taxpayers should escape payment of this tax; that will not increase the burden which he voluntarily assumed, nor will it, in this case, diminish, in the slightest degree, the benefit he receives.
We must not be understood as making the slightest intimation of an opinion that this tax is illegal or unconstitutional. The question of estoppel precedes the issue on the merits of the case, and, in logical order, required anterior decision. Having maintained the estoppel, that ends this case.
It is, therefore, ordered and decreed that the judgment appealed from be annulled, avoided and reversed, and it is now decreed that there be judgment in favor of defendant dissolving the injunction and rejecting plaintiff’s demand, at his cost in both courts,
Judgment reversed.